269 S.W.3d 460 (2008)
Elizabeth PETERS, Plaintiff/Appellant,
v.
M & M FREIGHT TRANSPORT, INC., and
Paul David Morgan, Defendants, and
Memorial Hospitals Association, Defendant/Respondent.
No. ED 90432.
Missouri Court of Appeals, Eastern District, Division Four.
September 23, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 3, 2008.
Application for Transfer Denied December 16, 2008.
Dale M. Weppner, Greensfelder, Hemker & Gale, P.C., St. Louis, MO, Daniel M. Czamanske, Jr., Chapman, Lewis & Swan, Clarksdale, MS, for appellant.
Joseph R. Swift, T. Michael Ward, Teresa M. Young, Brown & James, P.C., St. Louis, MO, for respondent.
Victor T. Avellino, Boggs, Boggs & Bates, L.L.C., Clayton, MO, for defendants.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.
Prior report: 2007 WL 5446590.

ORDER
PER CURIAM.
Plaintiff appeals from an adverse judgment in a declaratory judgment action. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).